FILED
                             NOT FOR PUBLICATION                            AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GERMAN COREAS,                                   No. 12-17538

               Plaintiff - Appellant,            D.C. No. 1:10-cv-00703-LJO-JLT

  v.
                                                 MEMORANDUM *
MILLER, Registered Nurse,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       California state prisoner German Coreas appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment because Coreas

failed to raise a genuine dispute of material fact as to whether a one-day delay in

changing Coreas’s bandages following knee surgery caused him to contract

cellulitis or to suffer further injury and undue pain. See Jett v. Penner, 439 F.3d

1091, 1096 (9th Cir. 2006) (setting forth standard for deliberate indifference to

serious medical needs, and explaining that a prisoner must show harm “caused by”

the indifference to establish deliberate indifference); Toguchi, 391 F.3d at 1057-58

(neither negligence nor prisoner’s difference of opinion with prison medical

authorities is sufficient to state a deliberate indifference claim); Hallet v. Morgan,

296 F.3d 732, 746 (9th Cir. 2002) (prisoner alleging deliberate indifference based

on delay in treatment must show that delay led to further injury).

      Coreas’s contentions regarding the district court’s alleged failure to review

his medical journal evidence, and to weigh properly the testimony of an expert

witness submitted by defendant, are unpersuasive.

      AFFIRMED.




                                           2                                     12-17538